BETTS, District Judge
(charging jury). The issues upon the information are: (1) Whether the packages were made up with intent by a false valuation to evade and defraud the revenue, in this: that the goods, &c., cost the importer thereof a higher price than the prices set forth in the entry thereof at the custom house. (2) Whether the invoice was made up with intent, by a false valuation to evade and defraud the revenue, in this: that the goods, &e., were charged at a less price than they actually cost the importer thereof. (3) Whether the entry was made up with intent by a false valuation to evade and defraud the revenue, in this: that the goods were charged in the entry at a less price than they actually cost the importer.
The United States having given proof sufficient in the first instance to show that the invoice in this case was made up at a great undervaluation of the goods, and that undervaluation being so great as to well justify the jury in inferring that it was made with intent to evade the payment of duties which would have been chargeable on the market value, the claimants are put in a situation where they are required by the law to prove that they purchased the goods at the prices charged. The law subjects articles of this *1117description to an impost calculated upon their market value at the place where purchased; but the cost on a bona fide purchase is regarded as the true market value, and if the claimants establish by satisfactory evidence that the goods are invoiced at the actual purchase price, they will rescue them from seizure, however much such price paid may be below the current or standard value of the commodity in the foreign market. The reasonableness of the rule calling from the importer proofs to support his invoice is clearly illustrated by the evidence in this cause; for other goods of the same description purchased for cash by merchants here of the same house in Paris, and imported in the same vessel with those now under seizure, cost nearly 100 per cent, more than these are charged. The government, by permitting an invoice so circumstanced to pass unquestioned, would not merely accept of half less duties from one merchant than is exacted from another under precisely like circumstances, and thus give one an unreasonable advantage over the other in the home market, but would also promote endeavors in others to escape burdens which should be fair and equal to all. When claimants are put to proof on a charge like the present, the law gives this attitude to the case, that they are to substantiate the variety of the invoice by affirmed and clear proofs, admissible under the ordinary rules of evidence.
In this point of view, the affidavit of the claimants, attached to the entry, is of no avail and cannot be regarded as making evidence either directly or indirectly. It has no relevancy to the issue on trial, further than as a declaration of theirs which may be used as evidence against them, and was thus introduced by the United States to show that they imported and entered the goods as purchasers. . The argument, that the jury must find that Mr. Morlot committed perjury, if they decide against his claim as purchaser of Allamand, is aside of the point on trial. The jury can have only regard to and weigh the legal evidence the claimants produce to support their claim, and their affidavit can have no more influence in considering this question than their mere assertions, without oath, could. It is not, therefore, in any sense, a question now to be investigated and decided, whether this oath is wilfully false or not.
The allegation on the part of the claimants is, that the goods were bought of the house of Allamand & Co., and the testimony of persons connected with the house is offered to establish the allegation. If there was nothing more in the case than the single transaction between the claimants and that bouse, of September 6th, upon which the goods were transferred to them, the jury would probably feel no hesitation in declaring it an actual purchase, and upon the terms stated; that is, if they give full credit to the testimony of Mr. Allamand. But proofs have been offered 1 y the United States with a view to show that the goods at the time were really the property of the claimants, and had become such on the antecedent purchase of them made by Alla-mand & Co. This branch of the ease is the only one giving complexity or difficulty to the subject.
It is for the jury to ascertain the facts upon a careful survey of the whole testimony. The court is only to state the law as applicable to the facts. The proposition of facts advanced by the respective parties are these: The United States insist that Allamand & Co. made the purchase of these goods of Launay & Co. in the character of factors or agents of the claimants, and that the price paid oy the factors was the actual cost at which the goods should have been invoiced. The claimants insist that Allamand & Co. ■ did not pursue the authority given them in making the purchase, and that therefore the gooas became their own property; that, Allamand & Co. holding the goods as them own, the claimants had a right to deal with them for the purchase, and that the sum actually paid on such transaction was the cost price to the claimants, at a bona fide purchase, and that such price was the sum stated in the invoice. If the jury find that Allamand & Co. acted within their authority in making the purchase in behalf of the claimants, then, as between them, that was the purchase of the claimants; the goods became theirs, and their factors could compel them to pay the price agreed. The property was theirs in law, but still the factors might have the right to detain the goods until their advances or liabilities in the purchase were discharged. Still, though sub ject to a lien in this behalf, the goods could be regarded in law as purchased by the claimants and their property. If tne jury further find that the property being so situated, was delivered over to the claimants upon a composition of the debt, the factors to receive so much as the principals were able to pay, this new arrangement as to payment would not vary the relationship of the parties, in respect to the property; it would be no new sale, the actual price, in contemplation of the law, being that agreed to by the factors on the original purchase, although the sum tney ultimately collected and consented to receive of their principals in discharge of the debt was greatly less. In such case the goods ought to have been invoiced at tnat purchase price, and putting them down at the composition sum would be a false valuation, which may subject them to forfeiture. If me jury find that Allamand & Co. did not pursue the authority given them by the claimants in making the purchase of Baunay & Co. by an unreasonable delay or postponement of it or otherwise, or if it be found that upon any facts subsequently occurring, the house of Al-lamand & Co. made this property their own. and had no legal right to compel the claimants to receive it, then, in law, the claimants could deal with them for a purchase on the same footing as with any other strangers, *1118and buying of them under such circumstances may be regarded an original purchase. In such case, the sum paid by the claimants would be the actual cost price; the sum so paid must be distinctly priced by the clerli. Numerous facts and circumstances resulting from the testimony at large have been adduced by the counsel for the respective parties, conducing to support the one or the other of these propositions of fact, all of which are entitled to the careful consideration of the jury. These goods are subject to. forfeiture if the purchase from Launay & Co. was the true cost price, in respect to the claimants (although in the end they actually paid much less for them), and the invoice was made up at the lower price with a view to the rate of duties which goods should pay here. They are entitled to acquittal, if the transaction of September 6th with Allamand & Co. was the original purchase of the goods. Allamand & Co. selling as absolute owners, and the claimants buying, as having a free election to take the goods or not, without respect to their ability to fulfil any legal obligations subsisting between them and Allamand & Co. in regard to the goods.